Exhibit 10.46

FORM OF PERFORMANCE AWARD AGREEMENT

FOR PERFORMANCE STOCK UNITS

FOR EXECUTIVE OFFICERS

UNDER THE MSCI INC. 2007 AMENDED AND RESTATED EQUITY INCENTIVE COMPENSATION PLAN

MSCI Inc. (together with all of its Subsidiaries, the “Company”) hereby grants
to you Performance Stock Units (“PSUs”) as described below. The awards are being
granted under the MSCI Inc. 2007 Amended and Restated Equity Incentive
Compensation Plan (the “Plan”).

 

Participant:

   [Name]

Number of PSUs Granted:

   [#] PSUs

Grant Date:

   [Date] (the “Grant Date”)

Vesting Schedule:

  

Performance Period:

  

Provided you continue to provide services to the Company through the applicable
vesting dates, the PSUs (as adjusted based on the performance metrics) will vest
and convert as provided above and as further described in Exhibit A. Your PSUs
may be subject to forfeiture if you terminate employment with the Company before
the applicable vesting dates, as set forth in the Plan and this Performance
Stock Unit Award Agreement (including Exhibit A hereto, the “Award Agreement”).

You agree that this Award Agreement is granted under and governed by the terms
and conditions of the Plan and Exhibit A. You also agree that PSUs granted to
you pursuant to this Award Agreement and any shares of MSCI common stock issued
in settlement or satisfaction thereof are subject to the MSCI Clawback Policy.
You will be able to access a prospectus and tax supplement that contains
important information about this award via the MSCI website. Unless defined in
this Award Agreement, capitalized terms shall have the meanings ascribed to them
in the Plan.

IN WITNESS WHEREOF, MSCI has duly executed and delivered this Award Agreement as
of the Grant Date.

 

MSCI Inc. Name:     Title:  

 

Attachments: Exhibit A (Terms and Conditions of the Award)

 



--------------------------------------------------------------------------------

EXHIBIT A

TERMS AND CONDITIONS

OF THE PERFORMANCE AWARD AGREEMENT

Table of Contents

 

          PAGE  

SECTION 1.

   PSUs Generally.      1   

SECTION 2.

   Performance Adjustment, Vesting and Conversion Schedule.      2   

SECTION 3.

   Dividend Equivalent Payments.      4   

SECTION 4.

   Termination of Employment.      5   

SECTION 5.

   Change in Control.      8   

SECTION 6.

   Cancellation of Awards.      8   

SECTION 7.

   Tax and Other Withholding Obligations.      8   

SECTION 8.

   Nontransferability.      9   

SECTION 9.

   Designation of a Beneficiary.      9   

SECTION 10.

   Ownership and Possession.      9   

SECTION 11.

   Securities Law Compliance Matters.      9   

SECTION 12.

   Compliance with Laws and Regulations.      9   

SECTION 13.

   No Entitlements.      10   

SECTION 14.

   Consents under Local Law.      10   

SECTION 15.

   Award Modification and Section 409A.      10   

SECTION 16.

   Severability.      12   

SECTION 17.

   Successors.      12   

SECTION 18.

   Governing Law.      12   

SECTION 19.

   Rule of Construction for Timing of Conversion.      12   

SECTION 20.

   Defined Terms.      13   

SECTION 1. PSUs Generally.

MSCI has awarded you PSUs as an incentive for you to continue to provide
services to the Company and to align your interests with those of the Company.
As such, you will earn your PSU award (as adjusted pursuant to Section 2) only
if you remain in continuous employment with the Company through the applicable
vesting dates, or as otherwise set forth below.

Each of your PSUs corresponds to one share of MSCI common stock. Except as
otherwise provided in Section 15, a PSU constitutes a contingent and

 

1



--------------------------------------------------------------------------------

unsecured promise by MSCI to deliver one share of MSCI common stock on the
conversion date for the PSU. You will not be a stockholder with respect to the
shares of MSCI common stock underlying your PSUs unless and until your PSUs
convert to Shares.

SECTION 2. Performance Adjustment, Vesting and Conversion Schedule.

(a) Performance Adjustment. The number of PSUs awarded under this Award
Agreement shall be adjusted, within a range of     % to     % of the number of
PSUs initially awarded, after the end of the Performance Period based on the
achievement of the                      performance metrics (collectively, the
“Performance Metrics”) set forth in the table below, which have been approved by
the Committee. Following the end of the Performance Period, management of MSCI
shall provide its calculation of the Performance Metrics to the Committee of the
Board. The Committee will review the extent of the achievement of the
Performance Metrics and shall certify in writing such achievement.

The number of PSUs that will be converted into Shares pursuant to Section 2(b),
Section 4 or Section 5 (the “Adjusted PSUs”) will be determined based on the
following formula (the “Performance Formula”) no later than                     
(the “Adjustment Date”):

 

Number of PSUs

Granted

   x    Adjustment
Percentage    =   

Number of

Adjusted PSUs

The “Adjustment Percentage” will be derived as set forth in the table below;
provided that there will be extrapolation and interpolation (rounded to two
decimal places) to derive Adjustment Percentages not expressly set forth below,
and any fractional shares resulting from the application of the Adjustment
Percentages will be rounded up; provided further that in no event shall the
number of PSUs granted to you on the Grant Date be decreased by more than     %
or increased by more than     % as a result of any extrapolation and/or
interpolation.

 

2



--------------------------------------------------------------------------------

[Table]

 

3



--------------------------------------------------------------------------------

(b) Vesting.

(c) Other. Notwithstanding the foregoing, your PSUs will vest and convert as set
forth in Section 4 and Section 5 in the event that your employment with the
Company terminates under certain circumstances or a Change in Control occurs,
respectively.

SECTION 3. Dividend Equivalent Payments.

Until your PSUs convert to Shares, if MSCI pays a dividend on shares of its
common stock, you will be entitled to a dividend equivalent payment in the same
amount as the dividend you would have received if you held Shares for your
vested and unvested PSUs outstanding on the dividend payment date (taking into
account any adjustments pursuant to Section 2(a) and adjustments provided under
the Plan). No dividend equivalents will be paid to you with respect to any
canceled or forfeited PSUs.

 

4



--------------------------------------------------------------------------------

MSCI will decide on the form of payment and may pay dividend equivalents in
Shares, in cash or in a combination thereof.

MSCI will pay the dividend equivalent when it pays the corresponding dividend on
its common stock. Any dividend equivalents paid to you with respect to PSUs that
do not vest and convert to Shares shall be subject to potential recoupment or
payback (such recoupment or payback of dividend equivalents, the “Clawback”)
following the cancellation or forfeiture of the underlying PSUs. You consent to
the Company’s implementation and enforcement of the Clawback and expressly agree
that MSCI may take such actions as are necessary to effectuate the Clawback. If
you do not within a reasonable period tender repayment of the dividend
equivalents in response to demand for repayment, MSCI may seek a court order
against you or take any other actions as are necessary to effectuate the
Clawback.

Because dividend equivalent payments are considered part of your compensation
for income tax purposes, they will be subject to applicable tax and other
withholding obligations.

SECTION 4. Termination of Employment.

Upon termination of employment with the Company pursuant to this Section 4, the
following special vesting and payment terms will apply to your PSUs:

(a) Termination of Employment due to Death. If your employment with the Company
terminates (i) due to death prior to the Adjustment Date, your Adjusted PSUs
will vest on the date of death and convert into Shares on the Adjustment Date or
(ii) due to death after the Adjustment Date, your remaining unsettled Adjusted
PSUs will vest and convert into Shares within 30 days following the date of
death, and in either case shall be delivered to the beneficiary you have
designated pursuant to Section 9 or the legal representative of your estate, as
applicable.

(b) Termination of Employment due to Disability. If your employment with the
Company terminates (i) due to Disability prior to the Adjustment Date, your
Adjusted PSUs will vest and convert into Shares on the Adjustment Date or
(ii) due to Disability after the Adjustment Date, your remaining unsettled
Adjusted PSUs will vest and convert into Shares within 30 days following the
date of such termination.

(c) Involuntary Termination of Employment by the Company. In the event of an
involuntary termination of your employment by the Company without Cause
(i) prior to the Adjustment Date, your Adjusted PSUs will vest and convert into
Shares on December 31,              or (ii) after the Adjustment

 

5



--------------------------------------------------------------------------------

Date, your remaining unsettled Adjusted PSUs will vest and convert into Shares
on December 31,         ; provided that such vesting and conversion is subject
to your execution and non-revocation of an agreement and release satisfactory to
MSCI within 60 days following termination of your employment.

(d) Full Career Retirement. If your employment with the Company terminates
(i) due to Full Career Retirement prior to the Adjustment Date, your Adjusted
PSUs will vest and convert into Shares on December 31,          or (ii) due to
Full Career Retirement after the Adjustment Date, your remaining unvested
Adjusted PSUs will vest and convert into Shares on December 31,         ;
provided that you do not engage in Competitive Activity during the period
commencing on the date of termination of your employment and ending on the
earlier of the one year anniversary of your termination of employment and the
applicable conversion date provided in this Section 4(d). In the event you
engage in Competitive Activity, you will forfeit the PSUs (whether or not they
are Adjusted PSUs) that were not vested as of the date of your Full Career
Retirement. You may be required to provide MSCI with a written certification or
other evidence that it deems appropriate, in its sole discretion, to confirm
that you have not engaged in Competitive Activity.

(e) Governmental Service Termination. If your employment with the Company
terminates prior to the Adjustment Date in a Governmental Service Termination,
to the extent permitted under Section 409A of the Code, your PSUs will be
adjusted (within a range of     % to     %) based on the expected (or actual, as
the case may be if such termination occurs after the Performance Period)
achievement of the Performance Metrics described in Section 2(a) for the
Performance Period, which will be determined by extrapolating from the
Performance Metrics that have been achieved as of the end of the most recent
completed fiscal quarter prior to the date your employment with the Company
terminates, and such Adjusted PSUs will convert into Shares within 60 days
following the date of such termination. If your employment with the Company
terminates after the Adjustment Date in a Governmental Service Termination under
circumstances not involving a Cancellation Event, your remaining unsettled
Adjusted PSUs will convert into Shares within 60 days following the date of such
termination.

(f) Other Resignations from Employment. If you resign from your employment with
the Company under circumstances which are not in accordance with the provisions
above in this Section (and the related defined terms used in such provisions),
your Adjusted PSUs will vest and convert into Shares only if and as provided
below in this paragraph:

(i) If, prior to a Vesting Date, you resign from your employment with the
Company for any reason and your last day of

 

6



--------------------------------------------------------------------------------

employment occurs before such Vesting Date, you will forfeit any PSUs (whether
or not they are Adjusted PSUs) that have not vested as of your last day of
employment with the Company;

(ii) If, prior to a Vesting Date, you give MSCI notice of your intention to
resign from your employment with the Company as of a date following such Vesting
Date and you do not subsequently comply with the Notice Requirements, you will
forfeit any PSUs (whether or not they are Adjusted PSUs) that have not vested as
of the date of your notice of resignation to MSCI (regardless of whether you
continued in employment with the Company as of the applicable Vesting Date);

(iii) If, prior to a Vesting Date, you give MSCI notice of your intention to
resign from your employment with the Company as of a date following such Vesting
Date, and you remain employed through the Vesting Date and comply with the
Notice Requirements, you will be entitled to Adjusted PSUs (that will vest as of
your last day of employment with the Company) in an amount that would have
vested on such Vesting Date had a notice of termination not been provided; and

(iv) If you resign from your employment with the Company following a Vesting
Date but prior to conversion into Shares, you shall be entitled to receive
Shares in satisfaction of your Adjusted PSUs that became vested prior to your
resignation.

If you are entitled to any Adjusted PSUs in accordance with Sections 4(f)(iii)
and 4(f)(iv), such Adjusted PSUs shall convert to Shares as follows (i) if you
provided a notice of resignation prior to the Adjustment Date, Adjusted PSUs
will convert into Shares on December 31,          and (ii) if you provided a
notice of resignation following the Adjustment Date, Adjusted PSUs will convert
into Shares on December 31,         ; provided that such vesting and conversion
is subject to your execution and non-revocation of an agreement and release
satisfactory to MSCI within 60 days following termination of your employment.

For the avoidance of doubt, for purposes of this Section 4(f), revocation of a
notice of intention to resign may, in the Company’s sole discretion or if
required to comply with Section 409A of the Code, be deemed to be noncompliant
with the Notice Requirements and, in connection with such revocation, your PSUs
may be treated in accordance with Section 4(f)(ii)

 

7



--------------------------------------------------------------------------------

SECTION 5. Change in Control.

In the event of a Change in Control prior to the Adjustment Date, your PSUs will
be adjusted (within a range of 50% to 150%) based on the expected (or actual, as
the case may be if such Change in Control occurs after the Performance Period)
achievement of the Performance Metrics described in Section 2(a) for the
Performance Period, which will be determined by extrapolating from the
Performance Metrics that have been achieved as of the end of the most recent
completed fiscal quarter prior to the date of the Change in Control, and such
Adjusted PSUs will convert into Shares effective on the date of such Change in
Control. In the event of a Change in Control following the Adjustment Date, your
remaining unsettled Adjusted PSUs will convert into Shares effective on the date
of such Change in Control.

SECTION 6. Cancellation of Awards.

(a) Cancellation Events. Notwithstanding any other terms of this Award
Agreement, your PSUs will be canceled prior to conversion in the event of any
Cancellation Event.

(b) Certificate. You may be required to provide MSCI with a written
certification or other evidence that it deems appropriate, in its sole
discretion, to confirm that no Cancellation Event has occurred. If you fail to
submit a timely certification or evidence, MSCI will cancel your award.

(c) Cancellation of Unvested Awards. Except as explicitly provided in Section 4,
upon a termination of your employment by you or by the Company for any reason,
any of your PSUs that have not vested pursuant to Section 2 as of the date of
your termination of employment with the Company will be canceled and forfeited
in full as of such date.

SECTION 7. Tax and Other Withholding Obligations.

Pursuant to rules and procedures that MSCI establishes (including those set
forth in Section 16(a) of the Plan), tax or other withholding obligations
arising upon vesting and conversion (as applicable) of your PSUs will be
satisfied by having MSCI withhold Shares or by tendering Shares, in each case in
an amount sufficient to satisfy the tax or other withholding obligations, unless
MSCI, in its sole discretion, provides for a cash withholding option which would
permit MSCI to withhold cash in the same amount. Shares withheld or tendered
will be valued using the fair market value of the Stock on the date your PSUs
convert, using a valuation methodology established by MSCI.

In order to comply with applicable accounting standards or the Company’s
policies in effect from time to time, MSCI may limit the amount of Shares that
you may have withheld or that you may tender.

 

8



--------------------------------------------------------------------------------

SECTION 8. Nontransferability.

You may not sell, pledge, hypothecate, assign or otherwise transfer your PSUs,
other than as provided in Section 10 or by will or the laws of descent and
distribution or otherwise as provided for by the Committee.

SECTION 9. Designation of a Beneficiary.

You may make a written designation of a beneficiary or beneficiaries to receive
all or part of the Shares to be paid under this Award Agreement in the event of
your death. To make a beneficiary designation, you must complete and file the
form attached hereto as Appendix A with MSCI’s Human Resources Department.

Any Shares that become payable upon your death, and as to which a designation of
beneficiary is not in effect, will be distributed to your estate.

You may replace or revoke your beneficiary designation at any time. If there is
any question as to the legal right of any beneficiary to receive Shares under
this award, MSCI may determine in its sole discretion to deliver the Shares in
question to your estate. MSCI’s determination shall be binding and conclusive on
all persons and it will have no further liability to anyone with respect to such
Shares.

SECTION 10. Ownership and Possession.

Generally, you will not have any rights as a stockholder in the shares of MSCI
common stock corresponding to your PSUs prior to conversion of your PSUs.

SECTION 11. Securities Law Compliance Matters.

MSCI may, if it determines it is appropriate, affix any legend to the stock
certificates representing shares of MSCI common stock issued upon conversion of
your PSUs and any stock certificates that may subsequently be issued in
substitution for the original certificates. MSCI may advise the transfer agent
to place a stop order against such shares if it determines that such an order is
necessary or advisable.

SECTION 12. Compliance with Laws and Regulations.

Any sale, assignment, transfer, pledge, mortgage, encumbrance or other
disposition of shares issued upon conversion of your PSUs (whether directly or
indirectly, whether or not for value, and whether or not voluntary) must be made
in compliance with any applicable constitution, rule, regulation, or policy of
any of the exchanges or associations or other institutions with which MSCI has

 

9



--------------------------------------------------------------------------------

membership or other privileges, and any applicable law, or applicable rule or
regulation of any governmental agency, self-regulatory organization or state or
federal regulatory body.

SECTION 13. No Entitlements.

(a) No Right to Continued Employment. This PSU award is not an employment
agreement, and nothing in this Award Agreement or the Plan shall alter your
status as an “at-will” employee of the Company.

(b) No Right to Awards. This award, and all other awards of PSUs and other
equity-based awards, are discretionary. This award does not confer on you any
right or entitlement to receive another award of PSUs or any other equity-based
award at any time in the future or in respect of any future period. You agree
that any release required under Section 4 of this Agreement is in exchange for
the grant of PSUs hereunder, for which you have no current entitlement.

(c) No Effect on Future Employment Compensation. MSCI has made this award to you
in its sole discretion. This award does not confer on you any right or
entitlement to receive compensation in any specific amount. In addition, this
award is not part of your base salary or wages and will not be taken into
account in determining any other employment-related rights you may have, such as
rights to pension or severance pay.

SECTION 14. Consents under Local Law.

Your award is conditioned upon the making of all filings and the receipt of all
consents or authorizations required to comply with, or required to be obtained
under, applicable local law.

SECTION 15. Award Modification and Section 409A.

(a) Modification. MSCI reserves the right to modify or amend unilaterally the
terms and conditions of your PSUs, without first asking your consent, or to
waive any terms and conditions that operate in favor of MSCI. MSCI may not
modify your PSUs in a manner that would materially impair your rights in your
PSUs without your consent; provided, however, that MSCI may, without your
consent, amend or modify your PSUs in any manner that MSCI considers necessary
or advisable to comply with law or to ensure that your PSUs are not subject to
tax prior to payment. The Company will notify you of any amendment of your PSUs
that affects your rights. Any amendment or waiver of a provision of this Award
Agreement (other than any amendment or waiver applicable to all recipients
generally), which amendment or waiver operates in your favor or confers a
benefit on you, must be in writing and

 

10



--------------------------------------------------------------------------------

signed by the Global Head of Human Resources, the Chief Administrative Officer,
the Chief Financial Officer or the General Counsel (or if such positions no
longer exist, by the holders of equivalent positions) to be effective.

(b) Section 409A.

(i) You understand and agree that all payments made pursuant to this Award
Agreement are intended to comply with Section 409A of the Code and any
regulations and guidelines issued thereunder to the extent subject thereto, and
shall be interpreted on a basis consistent with such intent.

(ii) Notwithstanding the other provisions of this Award Agreement, to the extent
necessary to comply with Section 409A of the Code, if MSCI considers you to be
one of its “specified employees” at the time of your “separation from service”
(as such terms are defined in the Code) from the Company, no conversion
specified hereunder shall occur prior to the expiration of the six-month period
measured from the date of your separation from service from the Company (such
period, the “Delay Period”). Any conversion of Adjusted PSUs into Shares that
would have occurred during the Delay Period but for the fact that you are deemed
to be a specified employee shall be satisfied either by (i) conversion of such
Adjusted PSUs into Shares on the first business day following the Delay Period
or (ii) a cash payment on the first business day following the Delay Period
equal to the value of such Adjusted PSUs on the scheduled conversion date (based
on the value of the Stock on such date) plus accrued interest as determined by
MSCI; provided, that to the extent this Section 15(b)(ii) is applicable, in the
event that after the date of your separation from service from the Company you
(X) die or (Y) accept employment at a Governmental Employer and provide MSCI
with satisfactory evidence demonstrating that as a result of such new employment
the divestiture of your continued interest in MSCI equity awards or continued
ownership of Stock is reasonably necessary to avoid the violation of U.S.
federal, state or local or foreign ethics law or conflicts of interest law
applicable to you at such Governmental Employer, any conversion or payment
delayed pursuant to this Section 15(b)(ii) shall occur or be made immediately.
For the avoidance of doubt, any determination as to form of payment (as provided
in this Section 15(b)(ii)) will be in the sole discretion of MSCI.

(iii) For purposes of any provision of this Award Agreement providing for the
payment of any amounts of nonqualified deferred compensation upon or following a
termination of employment from

 

11



--------------------------------------------------------------------------------

the Company, references to your “termination of employment” (and corollary
terms) shall be construed to refer to your “separation from service” from the
Company.

(iv) MSCI reserves the right to modify the terms of this Award Agreement,
including, without limitation, the payment provisions applicable to your PSUs,
to the extent necessary or advisable to comply with Section 409A of the Code and
reserves the right to make any changes to your PSU award so that it does not
become subject to Section 409A or become subject to a Delay Period.

SECTION 16. Severability.

In the event MSCI determines that any provision of this Award Agreement would
cause you to be in constructive receipt for United States federal or state
income tax purposes of any portion of your award, then such provision will be
considered null and void and this Award Agreement will be construed and enforced
as if the provision had not been included in this Award Agreement as of the date
such provision was determined to cause you to be in constructive receipt of any
portion of your award.

SECTION 17. Successors.

This Award Agreement shall be binding upon and inure to the benefit of any
successor or successors of the Company and any person or persons who shall, upon
your death, acquire any rights hereunder in accordance with this Award Agreement
or the Plan.

SECTION 18. Governing Law.

This Award Agreement and the related legal relations between you and the Company
will be governed by and construed in accordance with the laws of the State of
New York, without regard to any conflicts or choice of law, rule or principle
that might otherwise refer the interpretation of the award to the substantive
law of another jurisdiction.

SECTION 19. Rule of Construction for Timing of Conversion.

With respect to each provision of this Award Agreement that provides for your
PSUs to convert to Shares on a specified event or date, such conversion will be
considered to have been timely made, and neither you nor any of your
beneficiaries or your estate shall have any claim against the Company for
damages based on a delay in payment, and the Company shall have no liability to
you (or to any of your beneficiaries or your estate) in respect of any such
delay, as long as payment is made by December 31 of the year in which the
applicable

 

12



--------------------------------------------------------------------------------

vesting date or such other specified event or date occurs, or if later, by the
fifteenth day of the third calendar month following such specified event or
date.

SECTION 20. Defined Terms.

For purposes of this Award Agreement, the following terms shall have the
meanings set forth below:

“Board” means the Board of Directors of MSCI.

A “Cancellation Event” will be deemed to have occurred under the following
circumstances:

(a) misuse of Proprietary Information or failure to comply with your obligations
under MSCI’s Code of Conduct or otherwise with respect to Proprietary
Information;

(b) resignation of employment with the Company without giving MSCI prior written
notice of at least:

(i) 180 days if you are a member of the MSCI Executive Committee (or a successor
or equivalent committee) at the time of notice of resignation; or

(ii) 90 days if you are a Managing Director of the Company (or equivalent title)
at the time of notice of resignation;

(c) termination from the Company for Cause (or a later determination that you
could have been terminated for Cause, provided that such determination is made
within six months of termination);

(d) your commission of a fraudulent act or participation in misconduct which
leads to a material restatement of the Company’s financial statements;

or if, without the consent of MSCI:

(e) while employed by the Company, including during any notice period applicable
to you in connection with your termination of employment with the Company, you
directly or indirectly in any capacity (including through any person,
corporation, partnership or other business entity of any kind) hire or solicit,
recruit, induce, entice, influence or encourage any Company employee to leave
the Company or become hired or engaged by another company; or

(f) while employed by the Company, including during any notice period applicable
to you in connection with your termination of employment with the Company, you
directly or indirectly in any capacity (including through any

 

13



--------------------------------------------------------------------------------

person, corporation, partnership or other business entity of any kind) solicit
or entice away or in any manner attempt to persuade any client or customer, or
prospective client or customer, of the Company (i) to discontinue or diminish
his, her or its relationship or prospective relationship with the Company or
(ii) to otherwise provide his, her or its business to any person, corporation,
partnership or other business entity which engages in any line of business in
which the Company is engaged (other than the Company).

“Cause” means:

(a) any act or omission which constitutes a material willful breach of your
obligations to the Company or your continued and willful refusal to
substantially perform satisfactorily any duties reasonably required of you,
which results in material injury to the interest or business reputation of the
Company and which breach, failure or refusal (if susceptible to cure) is not
corrected (other than failure to correct by reason of your incapacity due to
physical or mental illness) within thirty (30) business days after written
notification thereof to you by the Company; provided that no act or failure to
act on your part shall be deemed willful unless done or omitted to be done by
you not in good faith and without reasonable belief that your action or omission
was in the best interest of the Company;

(b) your commission of any dishonest or fraudulent act, or any other act or
omission with respect to the Company, which has caused or may reasonably be
expected to cause a material injury to the interest or business reputation of
the Company and which act or omission is not refuted by you within thirty
(30) business days after written notification thereof to you by MSCI;

(c) your plea of guilty or nolo contendere to or conviction of a felony under
the laws of the United States or any state thereof or any other jurisdiction in
which the Company conducts business; or

(d) your commission of a fraudulent act or participation in misconduct which
leads to a material restatement of the Company’s financial statements.

A “Change in Control” shall be deemed to have occurred if any of the following
conditions shall have been satisfied:

(a) any one person or more than one person acting as a group (as determined
under Section 409A), other than (A) any employee plan established by MSCI or any
of its Subsidiaries, (B) MSCI or any of its affiliates (as defined in Rule 12b-2
promulgated under the Exchange Act), (C) an underwriter temporarily holding
securities pursuant to an offering of such securities, or (D) a corporation
owned, directly or indirectly, by stockholders of MSCI in substantially the same
proportions as their ownership of MSCI, is or becomes, during any twelve-month

 

14



--------------------------------------------------------------------------------

period, the beneficial owner, directly or indirectly, of securities of MSCI (not
including in the securities beneficially owned by such person(s) any securities
acquired directly from MSCI or its affiliates other than in connection with the
acquisition by MSCI or its affiliates of a business) representing 30% or more of
the total voting power of the stock of MSCI, provided that the provisions of
this subsection (a) are not intended to apply to or include as a Change in
Control any transaction that is specifically excepted from the definition of
Change in Control under subsection (c) below;

(b) a change in the composition of the Board such that, during any 12-month
period, the individuals who, as of the beginning of such period, constitute the
Board (the “Existing Board”) cease for any reason to constitute at least 50% of
the Board; provided, however, that any individual becoming a member of the Board
subsequent to the beginning of such period whose election, or nomination for
election by MSCI’s stockholders, was approved by a vote of at least a majority
of the directors immediately prior to the date of such appointment or election
shall be considered as though such individual were a member of the Existing
Board; and provided, further, however, that, notwithstanding the foregoing, no
individual whose initial assumption of office occurs as a result of either an
actual or threatened election contest (as such terms are used in Rule 14a-11 or
Regulation 14A promulgated under the Exchange Act or successor statutes or rules
containing analogous concepts) or other actual or threatened solicitation of
proxies or consents by or on behalf of an individual, corporation, partnership,
group, associate or other entity or “person” other than the Board, shall in any
event be considered to be a member of the Existing Board;

(c) the consummation of a merger or consolidation of the Company with any other
corporation or other entity, or the issuance of voting securities in connection
with a merger or consolidation of the Company (or any direct or indirect
subsidiary of MSCI) pursuant to applicable stock exchange requirements; provided
that immediately following such merger or consolidation the voting securities of
MSCI outstanding immediately prior thereto do not continue to represent (either
by remaining outstanding or by being converted into voting securities of the
surviving entity of such merger or consolidation or parent entity thereof) 50%
or more of the total voting power of MSCI’s stock (or if the Company is not the
surviving entity of such merger or consolidation, 50% or more of the total
voting power of the stock of such surviving entity or parent entity thereof);
and provided, further, that a merger or consolidation effected to implement a
recapitalization of MSCI (or similar transaction) in which no person (as
determined under Section 409A) is or becomes the beneficial owner, directly or
indirectly, of securities of MSCI (not including in the securities beneficially
owned by such person any securities acquired directly from MSCI or its
affiliates other than in connection with the acquisition by MSCI or its
affiliates of a business) representing 50% or more of either the then
outstanding shares of

 

15



--------------------------------------------------------------------------------

MSCI’s common stock or the combined voting power of MSCI’s then-outstanding
voting securities shall not be considered a Change in Control; or

(d) the sale or disposition by the Company of all or substantially all of the
Company’s assets in which any one person or more than one person acting as a
group (as determined under Section 409A) acquires (or has acquired during the
twelve-month period ending on the date of the most recent acquisition by such
person or persons) assets from the Company that have a total gross fair market
value equal to more than 50% of the total gross fair market value of all of the
assets of the Company immediately prior to such acquisition or acquisitions.

Notwithstanding the foregoing, (1) no Change in Control shall be deemed to have
occurred if there is consummated any transaction or series of integrated
transactions immediately following which the record holders of MSCI’s common
stock immediately prior to such transaction or series of transactions continue
to have substantially the same proportionate ownership in an entity which owns
substantially all of the assets of the Company immediately prior to such
transaction or series of transactions and (2) no event or circumstances
described in any of clauses (a) through (d) above shall constitute a Change in
Control unless such event or circumstances also constitute a change in the
ownership or effective control of the Company, or in the ownership of a
substantial portion of the Company’s assets, as defined in Section 409A and the
regulations and guidance thereunder. In addition, no Change in Control shall be
deemed to have occurred upon the acquisition of additional control of the
Company by any one person or more than one person acting as a group that is
considered to effectively control the Company. In no event will a Change in
Control be deemed to have occurred if you are part of a “group” within the
meaning of Section 13(d)(3) of the Exchange Act that effects a Change in
Control.

Terms used in the definition of a Change in Control shall be as defined or
interpreted pursuant to Section 409A.

“Code” means the United States Internal Revenue Code of 1986, as amended, and
the rules, regulations and guidance thereunder.

“Committee” means the Compensation Committee of the Board, any successor
committee thereto or any other committee of the Board appointed by the Board
with the powers of the Committee under the Plan, or any subcommittee appointed
by such Committee.

“Competitive Activity” includes entering into any arrangement with a Competitor
whereby you would be responsible for providing or managing others who are
providing services:

 

16



--------------------------------------------------------------------------------

(a) that are similar or substantially related to the services that you provided
to the Company at any time during the one year period preceding the date of your
termination of employment with the Company,

(b) that you had direct or indirect managerial or supervisory responsibility for
at the Company at any time during the one year period preceding the date of your
termination of employment with the Company, or

(c) that involve the application of the same or similar specialized knowledge or
skills as those utilized by you in your services at the Company at any time
during the one year period preceding the date of your termination,

provided that acquisition solely by you or in concert with others of five
percent (5%) or greater equity, voting or other financial interest in a publicly
traded company shall be deemed Competitive Activity.

“Competitor” means any entity that is engaged in any activity, or that owns a
significant interest (equity, voting, financial or otherwise) in an entity, that
competes with any business activity the Company engages in, or that you
reasonably had knowledge of or should have had knowledge of that the Company was
planning to engage in on the date of your termination of employment with the
Company.

“Disability” means (A) you are unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than twelve months or (B) you, by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months, are receiving income replacement benefits for a period
of not less than three months under an accident and health plan covering
employees of the Company.

“Full Career Retirement” means a termination of employment with the Company
other than under circumstances involving any Cancellation Event (other than the
required notice periods) and other than due to your death or Disability on or
after the date that you meet any of the following criteria:

(a) age fifty (50) and twelve (12) years of service with the Company as a
Managing Director or comparable officer; or

 

17



--------------------------------------------------------------------------------

(b) age fifty (50) and fifteen (15) years as an officer of the Company; or

(c) age fifty-five (55) with five (5) years of service with the Company and age
plus years of service equals or exceeds sixty-five; or

(d) twenty (20) years of service with the Company;

provided that for purposes of this definition service with the Company will
include any period of service with the following entities and any of their
predecessors:

(i) Barra, Inc. and its subsidiaries prior to the acquisition by the Company;

(ii) Capital International Perspectives S.A.;

(iii) Morgan Stanley;

(iv) Morgan Stanley Group Inc. and its subsidiaries (“ MS Group”) prior to the
merger with and into Dean Witter, Discover & Co.; and

(v) Dean Witter, Discover & Co. and its subsidiaries (“ DWD”) prior to the
merger of Morgan Stanley Group Inc. with and into Dean Witter, Discover & Co.;
provided that, in the case of an employee who has transferred employment from
DWD to MS Group or vice versa, a former employee of DWD will receive credit for
employment with DWD only if he or she transferred directly from DWD to Morgan
Stanley & Co. Incorporated or its affiliates subsequent to February 5, 1997, and
a former employee of MS Group will receive credit for employment with MS Group
only if he or she transferred directly from MS Group to Morgan Stanley DW Inc.
or its affiliates subsequent to February 5, 1997.

“Governmental Employer” means a governmental department or agency,
self-regulatory agency or other public service employer.

“Governmental Service Termination” means the termination of your employment with
the Company as a result of accepting employment at a Governmental Employer and
you provide MSCI with satisfactory evidence demonstrating that as a result of
such new employment, the divestiture of your continued interest in MSCI equity
awards or continued ownership in MSCI common stock is reasonably necessary to
avoid the violation of U.S. federal, state or local or foreign ethics law or
conflicts of interest law applicable to you at such Governmental Employer.

“MSCI” means MSCI Inc., a Delaware corporation.

“Notice Requirements” means prior written notice to MSCI of at least:

 

18



--------------------------------------------------------------------------------

(i) 180 days if you are a member of the MSCI Executive Committee (or a successor
or equivalent committee) at the time of notice of resignation; or

(ii) 90 days if you are a Managing Director of the Company (or equivalent title)
at the time of notice of resignation.

“Performance Period” means the period consisting of MSCI’s fiscal years ending
in              and             .

“Proprietary Information” means any information that may have intrinsic value to
the Company, the Company’s clients or other parties with which the Company has a
relationship, or that may provide the Company with a competitive advantage,
including, without limitation, any trade secrets, inventions (whether or not
patentable); formulas; flow charts; computer programs, access codes or other
systems of information; algorithms, technology and business processes; business,
product, or marketing plans; sales and other forecasts; financial information;
client lists or other intellectual property; information relating to
compensation and benefits; and public information that becomes proprietary as a
result of the Company’s compilation of that information for use in its business;
provided that such Proprietary Information does not include any information
which is available for use by the general public or is generally available for
use within the relevant business or industry other than as a result of your
action. Proprietary Information may be in any medium or form including, without
limitation, physical documents, computer files or discs, videotapes, audiotapes,
and oral communications.

“Section 409A” means Section 409A of the Code and the related regulations.

“Settlement Date” means each date your PSUs are converted into Shares pursuant
to Section 2, Section 4 or Section 5.

 

19



--------------------------------------------------------------------------------

APPENDIX A

Designation of Beneficiary(ies) Under

MSCI Inc. 2007 Amended and Restated

Equity Incentive Compensation Plan

This Designation of Beneficiary shall remain in effect with respect to all
awards issued to me under any MSCI equity compensation plan, including any
awards that may be issued to me after the date hereof, unless and until I modify
or revoke it by submitting a later dated beneficiary designation. This
Designation of Beneficiary supersedes all my prior beneficiary designations with
respect to all my equity awards.

I hereby designate the following beneficiary(ies) to receive any survivor
benefits with respect to all my equity awards:

 

     Beneficiary(ies) Name(s)    Relationship    Percentage

(1)

        

(2)

        

(3)

        

(4)

        

Address(es) of Beneficiary(ies):

 

(1)

(2)

(3)

(4)

Contingent Beneficiary

Please also indicate any contingent beneficiary and to which beneficiary above
such interest relates.

 

    Beneficiary(ies) Name(s)   Relationship   Nature of Contingency      

 

Address(es) of Contingent Beneficiary(ies):

   

Name: (please print)

    Date:                                 

Signature

   

Please sign and return this form to MSCI’s Human Resources Department.